SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

585
CA 10-01957
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF THE ESTATE OF SALVATORE J.
SCAMACCA, DECEASED.
-------------------------------------------
FRANK SCAMACCA AND SALVATORE SCAMACCA, AS                       ORDER
EXECUTORS OF THE ESTATE OF SALVATORE J.
SCAMACCA, DECEASED, PETITIONERS-APPELLANTS,

                      V

DOLORES LEON, RESPONDENT-RESPONDENT.


STEINER & BLOTNIK, BUFFALO (CRAIG BEIDEMAN OF COUNSEL), FOR
PETITIONERS-APPELLANTS.


     Appeal from a decree of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered January 15, 2010. The decree denied and
dismissed the petition.

     It is hereby ORDERED that the decree so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court